Gill, J. —
The plaintiff recovered judgment against the defendant for double damages occasioned by the failure of defendant to maintain a lawful fence along its railroad, where the same passes through plaintiff’s premises, by reason whereof plaintiff’s cattle escaped from the adjoining pasture, belonging to plaintiff, onto defendant’s track, where they were run over and killed by defendant’s engine and cars. Defendant appealed from the judgment of the circuit court, where the case was tried before the court sitting as a jury, and asks now a reversal on the sole ground of want of evidence to sustain the finding and judgment of the circuit court.
I. It seems scarcely necessary to repeat the rule, so often announced, that in actions at law, such as this, this court will not weigh the evidence — that if the record contains evidence to substantially sustain the finding and judgment below, the judgment will not be reversed for want of evidence, unless indeed it appear, to our satisfaction, that such finding, verdict or judgment was the result of corruption, passion or prejudice.
There is nothing whatever appearing in this case to withdraw it from the terms of the above rule. There was, as shown by the record here, abundant testimony tending to establish plaintiff’s case — ample evidence of a very defective fence along the line of defendant’s railroad where it passes through plaintiff’s premises, and ample evidence to sustain the court’s finding that the cattle escaped onto defendant’s right of way and were there killed by the defendant’s engine and cars by reason of such defective fencing. Every substantial averment necessary to sustain plaintiff’s claim is well supported by evidence.
This appeal is without any merit, and we affirm the judgment with ten (10) per cent, damages.
All concur.